Citation Nr: 0621273	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  02-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
dislocated right thumb.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a low 
back injury.

4.  Entitlement to service connection for residuals of a 
bilateral wrist injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran had active service from August 1996 to August 
2000.  

In February 2006, the Board of Veterans' Appeals (Board) 
denied entitlement to an initial compensable evaluation for 
service-connected residuals of a right knee sprain prior to 
June 6, 2005 and entitlement to an evaluation in excess of 10 
percent for service-connected residuals of a right knee 
sprain beginning June 6, 2005 and remanded the issues 
currently on appeal to the Department of Veterans Affairs 
(VA) Regional Office in Atlanta, Georgia (RO) for additional 
development.  


FINDINGS OF FACT

1.  The evidence of record does not show chronic residuals of 
a dislocated right thumb that are related to military 
service.

2.  The evidence of record does not show chronic residuals of 
a neck injury that are related to military service.

3.  The evidence of record does not show chronic residuals of 
a low back injury that are related to military service.

4.  The evidence of record does not show chronic residuals of 
a bilateral wrist injury that are related to military 
service.


CONCLUSIONS OF LAW

1.  Residuals of a dislocated right thumb were not incurred 
in or aggravated by active military duty.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


2.  Residuals of a neck injury were not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Residuals of a low back injury were not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Residuals of a bilateral wrist injury were not incurred 
in or aggravated by active military duty.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in May 
2004, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish service 
connection.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  Based on 
this record, the Board finds that VA's duty to notify has 
been satisfied.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The May 2004 VA letter to 
the veteran stated "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence that has not 
previously been considered in your possession that pertains 
to your claim, please send it to us."  Consequently, the 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Additionally, the Board notes that the 
veteran was informed in a March 2006 Supplemental Statement 
of the Case from VA of the relevant law on disability ratings 
and effective dates if any of his claims was granted.  
Moreover, since all of the veteran's claims for service 
connection are being denied, no disability rating or 
effective date will be assigned.  Consequently, there can be 
no possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although no 
nexus opinion has been obtained with respect to the 
service connection issues on appeal, none is needed.  Such 
development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary with regard to the issues on appeal.  The 
Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.

There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issues decided herein.  The veteran has 
been given ample opportunity to present evidence and argument 
in support of his claims.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The veteran has contended, including at his December 2002 
personal hearing before a member of the Board in December 
2002, that he incurred the disabilities at issue as a result 
of service injury.  

The veteran's service medical records reveal that the veteran 
complained in August 1996 of right knee and wrist pain.  He 
injured his right thumb in December 1996 playing basketball; 
the assessment was contusion of the right thumb.  He 
complained in March 2000 of neck and back pain, which was 
also the assessment.  On his April 2000 medical history 
report, the veteran noted swollen or painful joints and a 
back problem.  Right wrist pain and left wrist tendonitis 
were noted on a May 2000 physical profile.  The veteran 
complained in June 2000 of low back pain, and the assessment 
was rule out back strain.  There is also an undated record in 
which the veteran complains of a three year history of 
bilateral wrist pain; the impression was questionable early 
osteoarthritis.

On private examination in November 2001, the veteran had pain 
in his neck with motion.  Physical examination of the thumb, 
back, and wrists was within normal limits; and x-rays of the 
thumb, neck, back, and wrists did not show any abnormality.  
There was no neurological deficit, and motor function was 
normal.  The diagnoses included no pathology of the wrists or 
low back, left neck strain, and status-post dislocated right 
thumb without residuals on examination but with subjective 
symptoms of pain with limited pressure.


The veteran complained on VA examination in June 2005 of 
occasional problems with his thumb, neck, low back, wrists, 
and right knee, with only the knee bothering him at the time 
of the examination.  It was noted in June 2005 that x-rays of 
the right thumb, neck, low back, and wrists obtained in May 
2005 were within normal limits.  Physical examination of the 
relevant body areas did not show any motor or other deficit.  
The pertinent diagnoses were neck, lumbar spine, and wrists 
within normal limits; and right thumb metacarpophalangeal 
hyperextension obtainable 10 degrees beyond the left thumb 
without instability or pain.

Based on the above-noted medical evidence, the Board 
concludes that service connection is not warranted for any of 
the disabilities at issue because there is no evidence of 
chronic post-service residuals of an injury to the right 
thumb, neck, low back, or wrists.  The finding of right thumb 
pain in November 2001 was considered subjective, and it was 
noted on examination in June 2005 that there was no 
instability or pain in the right thumb despite the ability to 
hyperextend the right thumb 10 degrees beyond the left thumb.  
Although left neck strain was diagnosed on private records in 
November 2001, x-rays of the neck in November 2001 and May 
2005 were considered to be within normal limits and there was 
no pain on motion or palpation, as well as no motor or 
sensory deficit of the upper extremities, on VA examination 
in June 2005.  As there is no post-service medical evidence 
of chronic residuals of a dislocated right thumb, neck 
injury, low back injury, or bilateral wrist injury, and 
therefore no nexus opinion in favor of any of the claims, all 
of the elements required in Hickson to warrant entitlement to 
service connection have not been shown.  Consequently, 
service connection must be denied for residuals of a 
dislocated right thumb, residuals of a neck injury, residuals 
of a low back injury, and residuals of a bilateral wrist 
injury.

The Board has considered the veteran's testimony and written 
assertions that he currently has the disabilities at issue 
due to service.  However, as a layperson without the 
appropriate medical training and expertise, the veteran is 
not competent to render a probative opinion on a medical 
matter, to include a determination that he has a particular 
disability as a result of military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
claims for service connection for residuals of a dislocated 
right thumb, residuals of a neck injury, residuals of a low 
back injury, and residuals of a bilateral wrist injury, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for residuals of a dislocated right thumb 
is denied.

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a low back injury is 
denied.

Service connection for residuals of a bilateral wrist injury 
is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


